*194On Petition for a Rehearing.
Mitchell, J.
In support of the petition for a rehearing" it is contended that the right of a member of a charitable association to change the beneficiary designated in his certificate of membership, is derived from the constitution, or the rules and regulations, of the society of which he is a member, and that unless the right to change is reserved in the constitution or by-laws of the society, or in the certificate of membership, such right does not exist. Hence, it is argued,, that because it does not appear in the complaint in this case, that such a right was so reserved, Mrs! Burkhart took a vested interest in the certificate of membership, which was not, and could not be, affected by the act of 1877, referred to in the opinion.
Our conclusion then was, and to that conclusion we still adhere, that unless the constitution or by-laws of the society, either expressly or by necessary implication, denied or restricted the privilege of the association and the member to agree upon a change in the name of the beneficiary, suclx right existed and could be exercised. The right to change-the contract by the mutual agreement of the parties is not derived from the charter and by-laws, but may be either directly or impliedly limited thereby. Unless the power to-change is thus limited, the beneficiary named in a certificate-of membership has no vested interest in the fund prior to the death of the member. If, at the time the contract of membership involved in the case under consideration was-made, the charter or by-laws were such as to prohibit a change in the beneficiary designated in the certificate, then Mrs. Burkhart took a vested interest, and the act of 1877 did not affect her rights, or authorize a change without her consent. If there was no prohibition against a change, in the constitution of the association, then the act referred to had no effect upon the transaction one way or the other.
That act declares that certificates of membership in char*195itable associations shall be regarded as contracts between the members' and the associatioh. Such certificates were contracts between the members and the society before precisely as they were after the act. The statute was merely declaratory of what the law was in that respect from the beginning. Prior to the statute, it was competent, however, for a charitable association in its constitution and by-laws to limit or prohibit the right to make changes in the names of beneficiaries after they had once been designated as such. Since the statute went into effect, and became incorporated into the constitution of such societies, no limitation or restriction, repugnant to its terms, can be imposed upon the society and its members by any regulation of the association.
The effect of the statute was simply to take away the power of such associations, by any regulation, to impose restrictions upon the rights of the parties to the contract, or to prevent them from making any changes in respect to beneficiaries which they might afterwards agree upon.
■ The petition for a rehearing is overruled.
Zollars, J., dissents.
Piled April 7, 1887.